—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Wood, J.), entered March 5, 1993, which, upon granting the defendants’ motion for judgment during trial at the close of the evidence, dismissed the action.
Ordered that the judgment is affirmed, with costs.
The plaintiff failed to offer evidence sufficient to warrant submission of the issue of negligence to the jury (see, Matter of Case, 214 NY 199, 204; Garcia v City of New York, 104 AD2d 438, affd 65 NY2d 805; Doyle v Carborundum Co., 9 AD2d 765; Bravo v Tiebout & Sons, 40 Misc 2d 558, affd 26 AD2d 617). Bracken, J. P., Sullivan, Miller and Goldstein, JJ., concur.